Action to recover damages for personal injuries to infant plaintiff, suffered while in a revolving barrel maintained for profit for amusement of defendant’s patrons, of whom infant plaintiff was one, and alleged to have been caused by defendant’s negligence, and by the father to recover for medical expenses. Judgment dismissing the complaint reversed upon the law and a new trial granted, with costs to appellants to abide the event. It was error to nonsuit plaintiffs. Under the circumstances disclosed by this record, it was for the jury to determine whether, in the exercise of reasonable care, the defendant should have furnished an attendant to supervise the use of the barrel. (Rega v. Luna Amusement Co., 243 App. Div. 725; Maggio v. Board of Education, 219 id. 802.) Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.